234 S.W.3d 433 (2007)
In re the Matter of K.N.A.C., S.A.L. and J.R.L., Respondent-Appellants,
v.
C.P. and M.P., Appellant-Respondents
Missouri Casa Association, Amicus Curiae.
Nos. WD 67472, WD 67503.
Missouri Court of Appeals, Western District.
June 19, 2007.
Motion for Rehearing and/or Transfer Denied July 31, 2007.
Application for Transfer Denied October 30, 2007.
Daniel L. Radke, for Respondent-Appellant.
Jane C. Sachs, for Appellant-Respondent.
Elizabeth E. Key, for amicus curiae.
David R. Schmitt, for K.N.A.C., Guardian.
Before ELLIS, P.J., HOLLIGER and HARDWICK, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 31, 2007.

ORDER
PER CURIAM.
This appeal and cross-appeal arises from competing petitions to adopt a minor child, K.N.A.C. The trial court denied the adoption petition of the child's grandparents, Craig and Maria Pistole, and granted the adoption petition of the foster parents, John and Sharon Lawrence.
Upon review of the briefs and the record, we find no error and affirm the adoption judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would serve no precedential purpose.
AFFIRMED. Rule 84.16(b).